2020 IL 125020



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                               (Docket Nos. 125020, 125021)

           CHRISTY RIOS et al., Appellees, v. BAYER CORPORATION et al.,
             Appellants.—NICHOLE HAMBY et al., Appellees, v. BAYER
                         CORPORATION et al., Appellants.

                                 Opinion filed June 4, 2020.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Karmeier, and Michael J.
     Burke concurred in the judgment and opinion.

        Justice Kilbride specially concurred, with opinion, joined by Justice Neville.



                                         OPINION

¶1       At issue in these consolidated interlocutory appeals is whether, consistent with
     the due process requirements of the Illinois Constitution and the Constitution of the
     United States, Illinois may exercise specific personal jurisdiction over an out-of-
     state defendant as to the claims of out-of-state plaintiffs for personal injuries
     suffered outside of Illinois from a device manufactured outside of Illinois. We hold
     that courts in Illinois may not exercise specific personal jurisdiction under these
     circumstances. Accordingly, we reverse the judgments of the appellate and circuit
     courts.


¶2                                     BACKGROUND

¶3       The device at issue is Essure, a type of permanent birth control for women.
     Essure originally was manufactured and developed by Conceptus, Inc., a California
     corporation. Defendants are Bayer Corporation, incorporated in Indiana with its
     principal place of business in Pennsylvania; Bayer Healthcare LLC, a Delaware
     limited liability company with its principal place of business in New Jersey; Bayer
     Healthcare Pharmaceuticals Inc., incorporated in Delaware with its principal place
     of business in New Jersey; and Bayer Essure Inc., incorporated in Delaware and
     headquartered in California until April 2016, when its principal place of business
     became New Jersey. We refer to defendants collectively as Bayer.

¶4       In 2013, Bayer bought Conceptus. Thereafter, it continued the postmarket
     requirements that the Food and Drug Administration (FDA) mandates for a Class
     III medical device, such as Essure. According to plaintiffs, Bayer marketed Essure
     as being safer and more effective than other forms of birth control. However,
     plaintiffs allege that Essure caused life-altering complications, such as debilitating
     pain, heavy bleeding that necessitated medication, and autoimmune disorders.

¶5        In July 2016, Christy Rios, a resident of Madison County, Illinois, and 94 other
     plaintiffs from 25 states filed a complaint “for personal injuries suffered as a result
     of being prescribed and implanted with the defective and unreasonably dangerous
     product Essure.” In November 2016, defendants moved to dismiss the complaint.
     In relevant part, Bayer argued that it was not subject to personal jurisdiction in
     Illinois regarding the claims of the nonresident plaintiffs. Two weeks later, Nichole
     Hamby, a resident of Madison County, Illinois, initiated a separate action against
     Bayer raising nearly identical claims to those raised in the Rios action. Hamby’s
     lawsuit included 85 plaintiffs from 21 states. In December 2016, the Rios plaintiffs
     filed their opposition to defendants’ motion to dismiss.




                                              -2-
¶6       In June 2017, the United States Supreme Court issued its decision in Bristol-
     Myers Squibb Co. v. Superior Court of California, 582 U.S. ___, 137 S. Ct. 1773
     (2017). Three months later, Bayer moved to dismiss the Hamby complaint with
     prejudice. In part, defendants argued that, following Bristol-Myers, a court cannot
     exercise specific personal jurisdiction over an out-of-state defendant as to the
     claims of out-of-state plaintiffs when the conduct giving rise to the claims did not
     occur in the forum state. The Hamby plaintiffs opposed defendants’ dismissal
     motion.

¶7        Both the Hamby and Rios plaintiffs then filed first amended complaints. The
     causes of action in the complaints included negligence, strict products liability,
     breach of express warranty, breach of implied warranty, and fraud. Plaintiffs
     alleged that (1) their devices were defectively manufactured, (2) they relied on false
     or misleading statements in Essure’s promotional materials, (3) Bayer failed to
     adequately warn them and/or their physicians about the device’s risks, and (4) their
     physicians were not adequately trained to perform the Essure procedure. According
     to plaintiffs, Illinois courts had specific personal jurisdiction over Bayer because it
     “used Illinois to develop, label, or work on the regulatory approval for Essure” and
     “created the Essure Accreditation Program and the marketing strategy for Essure in
     Illinois.”

¶8       Bayer moved to dismiss the first amended complaints with prejudice.
     Defendants again argued that Illinois courts lacked specific personal jurisdiction as
     to the non-Illinois plaintiffs’ claims. In response, plaintiffs insisted that the
     complained-about conduct occurred through defendants’ contacts with Illinois.
     Plaintiffs asserted that Bayer conducted clinical trials in Illinois and used the state
     as a testing ground for its physician training program. Further, plaintiffs claimed
     that Bayer orchestrated a marketing campaign in Illinois that ultimately spread that
     misinformation about Essure nationwide. According to plaintiffs, these in-state
     activities authorized Illinois courts to exercise specific personal jurisdiction over
     defendants. 1


         1
           Plaintiffs apparently have made similar allegations about Bayer’s clinical trials and marketing
     activities in other states. For example, in State ex rel. Bayer Corp. v. Moriarty, 536 S.W.3d 227,
     234 (Mo. 2017) (en banc), plaintiffs asserted that “Missouri has specific jurisdiction over
     nonresident Plaintiffs on [the] ground[ ] that Bayer’s predecessor, Conceptus, conducted marketing
     and clinical trials for Essure in Missouri and nonresident Plaintiffs’ injuries allegedly arose out of




                                                     -3-
¶9          Although different trial judges were assigned to the Hamby and Rios lawsuits,
       they conducted a joint hearing in Madison County on defendants’ motions to
       dismiss the first amended complaints. Roughly three months after the hearing, the
       courts issued orders denying defendants’ motions. The trial courts determined that
       whether Illinois could exercise specific personal jurisdiction depended on whether
       (1) the corporate, nonresident defendants had purposefully directed their activities
       at the State, (2) plaintiffs’ claims arose from or related to those contacts with
       Illinois, and (3) it would be reasonable for Illinois to exercise jurisdiction over
       defendants. The courts also recognized that plaintiffs bore the burden to establish a
       prima facie basis to exercise personal jurisdiction over the nonresident defendants
       under Illinois’s long-arm statute.

¶ 10        The trial courts determined that they were required to follow M.M. v.
       GlaxoSmithKline LLC, 2016 IL App (1st) 151909, ¶ 75, where the appellate court
       ruled under analogous circumstances that Illinois had “an indisputable interest” in
       resolving litigation that stemmed, in part, from clinical trials held in Illinois by
       Illinois doctors on Illinois subjects. The trial courts ruled that Bayer “conducted a
       part of its general business in Illinois, and [p]laintiffs’ claims arose out of the very
       [clinical] trials conducted, in part, in Illinois.” As such, plaintiffs were found to
       have pled sufficient facts to establish the link between their claims and Illinois.
       Further, the trial courts concluded that Illinois had an interest in resolving this
       litigation and that it was not unreasonable to exercise jurisdiction over Bayer.
       Defendants petitioned for leave to appeal both cases under Rule 306(a)(3). Ill. S.
       Ct. R. 306(a)(3) (eff. Nov. 1, 2017).

¶ 11      The appellate court recognized that the due process clause of the fourteenth
       amendment limits a state’s power to exercise personal jurisdiction over a
       nonresident defendant to those instances where the defendant had, at least,
       “minimum contacts” with the state. Hamby v. Bayer Corp., 2019 IL App (5th)


       and related to those trials and marketing.” Further, defendants argue—and plaintiffs have not
       disputed—that plaintiffs alleged the following in other jurisdictions: (1) “Bayer used *** safety and
       efficacy data [collected in New Mexico] to promote and market Essure in New Mexico and across
       the United States”; (2) “Bayer used Indiana to develop, create a marketing strategy for, label, and/or
       work on the regulatory approval for Essure,” and “Indiana was the site of clinical studies regarding
       Essure”; and (3) “Defendants used Pittsburgh, Pennsylvania to develop, create a marketing strategy
       for, label, and/or work on the regulatory approval for Essure,” and “Pennsylvania was the site of
       clinical studies regarding Essure.”




                                                       -4-
       180279-U, ¶ 12; Rios v. Bayer Corp., 2019 IL App (5th) 180278-U, ¶ 11. 2 The
       court further evaluated whether jurisdiction was proper under Illinois’s long-arm
       statute. Hamby, 2019 IL App (5th) 180279-U, ¶ 12; Rios, 2019 IL App (5th)
180278-U, ¶ 11. Under the relevant precedent, the appellate court concluded that it
       “must look to the conduct of Bayer that occurred in Illinois and whether the causes
       of action in the complaint arose from or were connected to its conduct in Illinois.”
       Hamby, 2019 IL App (5th) 180279-U, ¶ 18; Rios, 2019 IL App (5th) 180278-U,
       ¶ 17.

¶ 12       The appellate court also found that defendants had purposefully availed
       themselves of Illinois. Hamby, 2019 IL App (5th) 180279-U, ¶ 20; Rios, 2019 IL
       App (5th) 180278-U, ¶ 19. It observed that “Bayer directly targeted and marketed
       in Illinois, conducted clinical trials in Illinois, contracted with Illinois physicians
       and facilities, and established a physician accreditation program in Illinois.”
       Hamby, 2019 IL App (5th) 180279-U, ¶ 23; Rios, 2019 IL App (5th) 180278-U,
       ¶ 22. Consequently, the court found that Bristol-Myers was “easily
       distinguishable.” Hamby, 2019 IL App (5th) 180279-U, ¶ 22; Rios, 2019 IL App
       (5th) 180278-U, ¶ 21.

¶ 13        The appellate court observed that defendants conducted clinical trials for Essure
       in Illinois and that the complaints cited conduct related to Essure’s testing,
       development, and marketing. Hamby, 2019 IL App (5th) 180279-U, ¶ 23; Rios,
       2019 IL App (5th) 180278-U, ¶ 22. Therefore, the court ruled that “plaintiffs’
       claims for negligence, strict products liability, breach of express warranty, breach
       of implied warranty, and fraud for harm suffered as a result of having the Essure
       device implanted all ar[o]se, at least in part, from Bayer’s conduct in Illinois.”
       Hamby, 2019 IL App (5th) 180279-U, ¶ 23; Rios, 2019 IL App (5th) 180278-U,
       ¶ 22. The court found that Illinois had an undeniable interest in resolving disputes
       that arose from clinical trials held by Illinois doctors in Illinois facilities. Hamby,
       2019 IL App (5th) 180279-U, ¶ 26; Rios, 2019 IL App (5th) 180278-U, ¶ 25.
       Further, noting that the actions would still proceed as to the resident plaintiffs, the
       court found that dismissing the non-Illinois plaintiffs would result in piecemeal
       litigation that would not serve judicial economy and that would run the risk of


           2
            The same panel of the appellate court reviewed defendants’ appeals in Hamby and Rios, and
       the court issued nearly identical decisions in both cases.




                                                   -5-
       conflicting rulings. Hamby, 2019 IL App (5th) 180279-U, ¶ 26; Rios, 2019 IL App
       (5th) 180278-U, ¶ 25. The court therefore concluded that it would not be
       unreasonable for defendants to litigate in Illinois. Hamby, 2019 IL App (5th)
180279-U, ¶ 26; Rios, 2019 IL App (5th) 180278-U, ¶ 25.

¶ 14       This court allowed defendants’ petition for leave to appeal in Hamby and
       ordered that the cause be consolidated with Rios. See Ill. S. Ct. R. 315(a) (eff. July
       1, 2018).


¶ 15                                        ANALYSIS

¶ 16       The question before us is whether the circuit court properly exercised specific
       personal jurisdiction over nonresident defendants as to nonresident plaintiffs’
       claims for personal injury when the nonresident plaintiffs did not allege any
       connection between their specific claims and Illinois. Under settled law, plaintiffs
       bear the burden to establish a prima facie basis for exercising personal jurisdiction
       over a nonresident defendant. See Russell v. SNFA, 2013 IL 113909, ¶ 28. And
       when, as here, the circuit court determined that plaintiffs met their burden based
       solely on documentary evidence, our review is de novo. See Aspen American
       Insurance v. Interstate Warehousing, Inc., 2017 IL 121281, ¶ 12.

¶ 17       Illinois’s long-arm statute authorizes courts in this state to exercise jurisdiction
       over nonresident defendants. Relevant here is subsection (c), which provides that
       “[a] court may also exercise jurisdiction on any other basis now or hereafter
       permitted by the Illinois Constitution and the Constitution of the United States.”
       735 ILCS 5/2-209(c) (West 2016). When subsection (c) is invoked, we assess
       whether the nonresident defendants’ contacts with Illinois suffice to satisfy both
       federal and Illinois due process. See Russell, 2013 IL 113909, ¶ 30. Bayer, the party
       challenging jurisdiction, has not argued that the Illinois Constitution imposes any
       greater restraints on the exercise of jurisdiction than the federal constitution.
       Therefore, we consider only federal constitutional principles. See Aspen, 2017 IL
121281, ¶ 13.

¶ 18       “The Due Process Clause of the Fourteenth Amendment limits the power of a
       state court to render a valid personal judgment against a nonresident defendant.”
       World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980). “A state




                                                -6-
       court’s assertion of jurisdiction exposes defendants to the State’s coercive power,
       and is therefore subject to review for compatibility with the Fourteenth
       Amendment’s Due Process Clause.” Goodyear Dunlop Tires Operations v. Brown,
       564 U.S. 915, 918 (2011). State courts may “exercise personal jurisdiction over an
       out-of-state defendant if the defendant has certain minimum contacts with [the
       state] such that the maintenance of the suit does not offend traditional notions of
       fair play and substantial justice.” (Internal quotation marks omitted.) Daimler AG
       v. Bauman, 571 U.S. 117, 126 (2014).

¶ 19       Two categories of personal jurisdiction have been recognized: general or all-
       purpose jurisdiction and specific or case-linked jurisdiction. See BNSF Ry. Co. v.
       Tyrrell, 581 U.S. ___, ___, 137 S. Ct. 1549, 1558 (2017). A state court may assert
       general jurisdiction to hear any claims against a nonresident corporation when the
       corporation’s “affiliations with the State are so continuous and systematic as to
       render” it “essentially at home” in the State. (Internal quotation marks omitted.)
       Goodyear Dunlop, 564 U.S. at 919. “[P]aradig[m] . . . bases for general
       jurisdiction” over a corporation include its place of incorporation and its principal
       place of business. (Internal quotation marks omitted.) Daimler, 571 U.S. at 137.

¶ 20       “Specific jurisdiction is very different.” Bristol-Myers, 582 U.S. at ___, 137 S.
       Ct. at 1780. A state may assert specific personal jurisdiction over an out-of-state
       defendant only “if the defendant has purposefully directed [its] activities at
       residents of the forum” and if “the litigation results from alleged injuries that arise
       out of or relate to those activities.” (Internal quotation marks omitted.) Burger King
       Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985). “A State generally has a manifest
       interest in providing its residents with a convenient forum for redressing injuries
       inflicted by out-of-state actors,” and thus, its exercise of specific personal
       jurisdiction over a nonresident defendant that purposefully directed activities
       toward residents of the forum is legitimate. Id. at 473.

¶ 21        Here, plaintiffs do not argue that Bayer is subject to general jurisdiction in
       Illinois. Rather, plaintiffs claim that specific personal jurisdiction exists over
       defendants because, as alleged in the first amended complaints, Bayer “used Illinois
       to develop, label, or work on the regulatory approval for Essure” and “created the
       Essure Accreditation Program [(a training program for physicians)] and the
       marketing strategy for Essure in Illinois.” In plaintiffs’ view, those in-state




                                                -7-
       activities, along with Bayer’s decision to contract with physicians and “key opinion
       leaders” in Illinois to conduct clinical trials, permits Illinois courts to exercise
       specific personal jurisdiction over defendants as to the claims of more than 150
       nonresident plaintiffs.

¶ 22       Bristol-Myers forecloses plaintiffs’ theory of specific personal jurisdiction. In
       Bristol-Myers, more than 600 plaintiffs filed an action against the defendant in
       California, claiming that they were injured by a prescription drug that the defendant
       manufactured. Most of the plaintiffs were not California residents. The defendant
       was neither incorporated nor headquartered in California. However, during the
       relevant period, it sold more than $900 million worth of the drug in the state. The
       nonresident plaintiffs in Bristol-Myers did not allege that they obtained the drug
       from California physicians. Those plaintiffs also did not claim that they were
       injured by the drug in California or treated for their injuries in California.
       Nonetheless, the California Supreme Court rejected the defendant’s challenge to
       the exercise of specific personal jurisdiction as to the nonresidents. Bristol-Myers,
       582 U.S. at ___, 137 S. Ct. at 1779.

¶ 23       The United States Supreme Court reiterated that a nonresident defendant’s
       general connections with a forum do not provide a basis for state courts to assert
       specific personal jurisdiction. Id. at ___, 137 S. Ct. at 1781. The Court chided the
       state supreme court for permitting the exercise of specific personal jurisdiction
       without identifying an adequate link between the state and the nonresidents’ claims.
       Id. at ___, 137 S. Ct. at 1781. The drug was not prescribed to the nonresidents in
       California, they did not purchase it in California, and they were not injured by it in
       California. Id. at ___, 137 S. Ct. at 1781. “The mere fact that other plaintiffs were
       prescribed, obtained, and ingested [the drug] in California—and allegedly sustained
       the same injuries as did the nonresidents—does not allow the State to assert specific
       jurisdiction over the nonresidents’ claims.” (Emphasis in original.) Id at ___, 137
       S. Ct. at 1781. The Court also found that its decision would “not result in the parade
       of horribles that respondents conjure up.” Id. at ___, 137 S. Ct. at 1783. The Court
       noted that the out-of-state plaintiffs could pursue their claims elsewhere, including
       by joining in a consolidated action in states that had general jurisdiction over
       defendant. Id. at ___, 137 S. Ct. at 1783.




                                               -8-
¶ 24        As was true in Bristol-Myers, in this case, defendants do not dispute that they
       purposefully directed activities toward Illinois. Bayer conducted clinical trials in
       Illinois (as well as various other states), held a physician training program for
       Essure, and coordinated a marketing strategy in Illinois. Yet, the question here is
       whether the nonresident plaintiffs’ claims arise out of, or relate to, those activities
       in any meaningful sense of the terms. We find that they do not.

¶ 25       For example, plaintiffs allege that Bayer failed to establish and maintain
       procedures to confirm that Essure devices were properly manufactured, and they
       assert that the manufacturing defects caused their harm. According to plaintiffs,
       Essure initially was manufactured at Conceptus’s manufacturing facility in
       San Carlos, California. They also allege that Conceptus had manufacturing sites for
       Essure in Chihuahua, Mexico, and Juarez, Mexico. Then in June 2015, according
       to plaintiffs, the FDA approved a manufacturing site for Bayer in Heredia,
       Costa Rica. Conspicuously absent from plaintiffs’ allegations, however, is any
       assertion that their Essure devices were manufactured in Illinois or that Bayer did,
       or should have, established manufacturing procedures in Illinois. Without such
       allegations, there is no adequate link between the nonresident plaintiffs’
       manufacturing defect claims and this forum.

¶ 26        Plaintiffs also allege that Bayer “willfull[y] disseminated false and misleading
       information [about Essure] at a time when they knew or should have known there
       were no reasonable grounds for believing these claims to be true.” Yet plaintiffs
       fail to allege that either they or their physicians received that false information in
       Illinois, and as noted, these plaintiffs and their physicians do not reside in this
       forum. According to plaintiffs, Bayer also “failed to warn Plaintiffs and their
       physicians by not reporting the risk of serious defects and life-altering
       complications described herein that Defendants knew or should have known were
       associated with Essure prior to the time of Plaintiffs’ implantation.” However, the
       nonresident plaintiffs’ devices were not implanted in Illinois. 3 And nothing in their


           3
            For example, one allegation noted that a nonresident plaintiff “was implanted with Essure on
       July 7, 2010 in Colorado Springs, CO by Dr. Christopher S. Russell”; another alleges a nonresident
       plaintiff “was implanted with Essure in 2010 in Knoxville, TN by Turkey Creek Medical Center.”
       A third alleges a nonresident plaintiff was “implanted with Essure in 2011 in Galveston, TX at
       UTMB Galveston.”




                                                     -9-
       complaints links Bayer’s alleged failure to warn the nonresidents and their
       physicians to any activities that occurred or should have occurred in Illinois.

¶ 27        Finally, plaintiffs allege that Bayer “undertook a duty of training physicians,
       including the implanting physician, on how to properly use (1) its own mechanism
       of delivery and (2) the specialized hysteroscopic equipment manufactured by a
       third party.” In their view, defendants breached their duty to properly train
       physicians. However, the nonresident plaintiffs do not allege that Bayer trained
       their physicians in Illinois, and again, the nonresidents’ devices were not implanted
       in Illinois.

¶ 28       In short, the nonresident plaintiffs have identified no jurisdictionally relevant
       links between their claims and Illinois. See Bristol-Myers, 582 U.S. at ___, 137 S.
       Ct. at 1782 (requiring a “connection between the nonresidents’ claims and the
       forum”); see also Moore v. Bayer Corp., No. 4:18 CV 262 CDP, 2018 WL 4144795,
       at *1 (E.D. Mo. Aug. 29, 2018) (“As many judges in this district have found when
       considering the same issues involving Bayer and Essure in Missouri, the
       connections between Missouri and the non-Missouri plaintiffs’ claims against
       Bayer are too attenuated for this court to exercise personal jurisdiction over
       Bayer.”). Where no adequate link exists between Illinois and the nonresident
       plaintiffs’ claims, it necessarily follows that Illinois lacks specific personal
       jurisdiction over defendants as to those claims. For these reasons, we hold that
       plaintiffs failed to meet their burden of establishing a prima facie basis to exercise
       specific personal jurisdiction over defendants as to the nonresident plaintiffs’
       claims.

¶ 29       Plaintiffs direct our attention to Walden v. Fiore, 571 U.S. 277, 284 (2014),
       insisting that our personal jurisdiction inquiry must “focus[ ] on the relationship
       among the defendant, the forum, and the litigation.” (Internal quotation marks
       omitted.) We agree. That is a correct statement of law. However, this dispute
       centers on whether non-Illinois residents who failed to identify an affiliation
       between their claims and relevant activities that took place in this forum may
       nonetheless try their claims in Illinois. Bristol-Myers resolved that state courts lack
       specific personal jurisdiction over nonresident plaintiffs under similar
       circumstances. As such, the statement from Walden does not support the exercise
       of jurisdiction here.




                                               - 10 -
¶ 30       We further conclude that it would not be reasonable for the nonresidents’ claims
       to proceed in Illinois. As we noted above, a state may exercise personal jurisdiction
       over a nonresident defendant only if the defendant has certain minimum contacts
       with it. See Daimler, 571 U.S. at 126. In part, the minimum contacts requirement
       protects the defendant “against the burdens of litigating in a distant or inconvenient
       forum.” World-Wide Volkswagen, 444 U.S. at 291-92. This protection is often
       described in terms of reasonableness. To assess reasonableness in this context,
       courts consider (1) the burden on defendant, (2) the forum state’s interest in
       adjudicating the dispute, (3) the plaintiff’s interest in obtaining convenient and
       effective relief, and (4) the judicial system’s interest in obtaining the most efficient
       resolution of the controversy. Id. at 292. That said,

           “[e]ven if the defendant would suffer minimal or no inconvenience from being
           forced to litigate before the tribunals of another State; even if the forum State
           has a strong interest in applying its law to the controversy; even if the forum
           State is the most convenient location for litigation, the Due Process Clause,
           acting as an instrument of interstate federalism, may sometimes act to divest the
           State of its power to render a valid judgment.” (Internal quotation marks
           omitted.) Bristol-Myers, 582 U.S. at ___, 137 S. Ct. at 1780-81.

¶ 31       These factors weigh strongly against Illinois courts exercising specific personal
       jurisdiction over defendants for the out-of-state plaintiffs’ claims. Illinois has no
       particular interest in resolving claims that did not arise out of or relate to activities
       that occurred here. Plaintiffs’ interest in obtaining relief also does not weigh in
       favor of Illinois courts’ exercise of specific personal jurisdiction as to non-Illinois
       plaintiffs. The nonresidents have not explained how Illinois could be a convenient
       location for this litigation when they were not implanted with their devices here and
       have identified no other activity that would connect their specific claims to Illinois.
       Further, defendants assert—and plaintiffs have not disputed—that many
       nonresident plaintiffs initiated duplicate actions in California, which demonstrates
       that the interests of judicial economy are not furthered by permitting their claims to
       proceed in Illinois.

¶ 32      In concluding that jurisdiction was proper, the courts below relied heavily on
       M.M., 2016 IL App (1st) 151909. We note that M.M. was decided nearly one year
       before Bristol-Myers. As such, the appellate court did not have the benefit of the




                                                - 11 -
       Supreme Court’s additional guidance on the propriety of exercising specific
       personal jurisdiction under similar circumstances. Bristol-Myers has clarified that
       “[a] corporation’s continuous activity of some sorts within a state . . . is not enough
       to support the demand that the corporation be amenable to suits unrelated to that
       activity.” (Internal quotation marks omitted.) Bristol-Myers, 582 U.S. at ___, 137
       S. Ct. at 1781. The Court explained that the fact that in-state plaintiffs allegedly
       sustained the same injuries from a drug as did nonresidents does not allow a state
       to assert specific personal jurisdiction over the nonresidents’ claims. Id. at ___, 137
       S. Ct. at 1781. We therefore hold that M.M. does not reflect the law in Illinois and
       should no longer be relied upon.


¶ 33                                      CONCLUSION

¶ 34       In sum, we conclude that the nonresident plaintiffs’ claims did not arise out of
       or relate to defendants’ in-state activities and, thus, Illinois courts lack specific
       personal jurisdiction over Bayer as to the nonresidents’ claims.

¶ 35       Accordingly, we reverse the judgments of the appellate and circuit courts. We
       remand the actions to the trial courts for entry of orders granting Bayer’s motions
       to dismiss the nonresident plaintiffs’ claims for lack of personal jurisdiction.


¶ 36      Judgments reversed.

¶ 37      Cause remanded with directions.


¶ 38      JUSTICE KILBRIDE, specially concurring:

¶ 39       Generally, I agree with the majority’s determination that plaintiffs’ position on
       specific personal jurisdiction is not supported by the United States Supreme Court’s
       recent decision in Bristol-Myers Squibb Co. v. Superior Court of California, 582
       U.S. ___, 137 S. Ct. 1773 (2017). As the majority explains, this case must be
       resolved under federal constitutional principles. See supra ¶¶ 17-18.

¶ 40       I write separately, however, to express my concern with the approach to specific
       personal jurisdiction articulated in Bristol-Myers. More to the point, I agree with




                                               - 12 -
       Justice Sotomayor’s dissent from that decision. As Justice Sotomayor aptly
       observed:

          “[Bristol-Myers]’s rule will make it difficult to aggregate the claims of plaintiffs
          across the country whose claims may be worth little alone. It will make it
          impossible to bring a nationwide mass action in state court against defendants
          who are ‘at home’ in different States. And it will result in piecemeal litigation
          and the bifurcation of claims. None of this is necessary. A core concern in [the
          United States Supreme] Court’s personal jurisdiction cases is fairness. And
          there is nothing unfair about subjecting a massive corporation to suit in a State
          for a nationwide course of conduct that injures both forum residents and
          nonresidents alike.” Bristol-Myers, 582 U.S. at ___, 137 S. Ct. at 1784
          (Sotomayor, J., dissenting).

¶ 41       This case perfectly illustrates Justice Sotomayor’s concerns. In these
       consolidated cases, two plaintiffs, both Illinois residents, filed actions against
       defendants alleging that their product caused plaintiffs to suffer serious health
       complications. Plaintiffs’ actions also included multiple plaintiffs from other states.
       In relevant part, defendants moved to dismiss plaintiffs’ amended complaints by
       arguing that the Illinois circuit court lacked specific personal jurisdiction as to the
       non-Illinois plaintiffs’ claims. Defendants, however, did not contest the Illinois
       circuit court’s jurisdiction for the Illinois residents’ claims.

¶ 42        In other words, defendants have not raised their jurisdictional objection to the
       Illinois plaintiffs’ claims that are substantively identical to the non-Illinois
       plaintiffs’ claims. All claims alleged that plaintiffs were harmed by defendants’
       nationwide development, marketing, and sales of the allegedly defective device that
       was implanted in plaintiffs’ bodies. In my opinion, there is nothing fundamentally
       unfair or inefficient about allowing an Illinois court that has jurisdiction over an
       Illinois resident’s claims to adjudicate the largely identical claims of a nonresident
       plaintiff. See Bristol-Myers, 582 U.S. at ___, 137 S. Ct. at 1789 (Sotomayor, J.,
       dissenting) (arguing that it “ ‘does not offend “traditional notions of fair play and
       substantial justice” [citation] to permit plaintiffs to aggregate claims arising out of
       a single nationwide course of conduct in a single suit in a single State where some,
       but not all, were injured.’ ” (quoting International Shoe Co. v. Washington, 326
U.S. 310, 316 (1945))).




                                               - 13 -
¶ 43        Nonetheless, as Justice Sotomayor predicted, this is exactly what Bristol-Myers
       requires. That decision from the United States Supreme Court “make[s] it
       profoundly difficult for plaintiffs who are injured in different States by a
       defendant’s nationwide course of conduct to sue that defendant in a single,
       consolidated action.” Bristol-Myers, 582 U.S. at ___, 137 S. Ct. at 1789
       (Sotomayor, J., dissenting). While I have serious reservations about endorsing such
       an approach, this court must consider federal constitutional principles to resolve
       this jurisdictional dispute. Aspen American Insurance Co. v. Interstate
       Warehousing, Inc., 2017 IL 121281, ¶ 13 (citing Russell v. SNFA, 2013 IL 113909,
       ¶ 33). The majority here correctly analyzes and applies Bristol-Myers. Accordingly,
       I join in this decision, albeit reluctantly.

¶ 44      JUSTICE NEVILLE joins in this special concurrence.




                                              - 14 -